Citation Nr: 0915446	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-37 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1968 to 
December 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The RO denied service connection for 
hearing loss, tinnitus and PTSD in that decision.  

In the January 2006 rating decision, the RO listed one issue 
as "[s]ervice connection for depressive disorder (claimed as 
posttraumatic stress disorder)."  However, a full analysis 
of service connection for depressive disorder was not 
provided; only PTSD was considered in detail.  The Board 
refers the issue of service connection for depressive 
disorder to the RO.  

Subsequently, the RO granted service connection for bilateral 
hearing loss in a November 2006 rating decision.  
Accordingly, that issue is not on appeal before the Board.  


FINDINGS OF FACT

1.  The Veteran's tinnitus is causally or etiologically 
related to his military service.

2.  The competent medical evidence fails to demonstrate that 
the Veteran has been diagnosed with PTSD.    


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the 
Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) 
(2008).

2.  PTSD was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veteran was not provided 
with a supplemental statement of the case as to either of the 
issues on appeal.  Since no additional evidence was submitted 
after the November 2006 statements of the case, the Board 
finds that the Veteran was not prejudiced.  See 38 C.F.R. 
§ 19.31(b)(1). 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
requires VA to obtain relevant records from federal agencies, 
to make reasonable efforts to obtain relevant records not in 
the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As to the claim for service connection for tinnitus, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

As to the claim for service connection for PTSD, the Board 
finds that the requirements of the VCAA have been met and 
that VA has no further duty prior to Board adjudication.  The 
RO originally provided VCAA notice to the Veteran in 
correspondence dated in August 2005.  In that letter, the RO 
advised the Veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the Veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the Veteran in procuring the evidence relevant to the claims, 
including which portion of the information and evidence 
necessary to substantiate the claims was to be provided by 
the Veteran and which portion VA would attempt to obtain on 
behalf of the Veteran.  Although no longer required by the 
regulations, the RO also requested that the Veteran send any 
evidence in his possession that pertained to the claims.  See 
73 Fed. Reg. 23353-23356 (April 30, 2008) (to be codified at 
38 C.F.R. pt. 3) (amending 38 C.F.R. § 3.159(b)(1)).  

The August 2005 notice also advised the Veteran that the RO 
needed specific details of the stressful in-service 
incident(s) that resulted in PTSD.  The RO provided the 
Veteran with a PTSD questionnaire for the purpose of 
obtaining relevant information.  The Veteran returned the 
completed questionnaire in September 2005.  

In the instant appeal, the Veteran was not provided with 
notice of the disability rating and effective date elements 
of a service connection compensation claim, as required by 
Dingess/Hartman, until March 2006.  The claims were not 
subsequently readjudicated.  Despite the delayed notice 
provided, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) 
(holding that VCAA notice errors are presumed to be 
prejudicial and it is VA's duty to rebut the presumption).  
For reasons explained more fully below, the Board is denying 
the claim of entitlement to service connection for PTSD.  As 
such, neither a disability rating nor an effective date will 
be assigned.  Therefore, failure to provide notice of these 
elements could not have resulted in prejudice.  

The Board finds that the RO has satisfied VA's duty to 
assist.  The RO obtained the Veteran's service treatment 
records and provided a VA PTSD examination in November 2005, 
reports of which are of record.  The RO has also satisfied 
its duty to assist the Veteran in verifying his reported in-
service stressors.  In addition to the request for stressor 
information sent to the Veteran in August 2005, the Veteran 
was contacted by a records specialist.  The specialist 
prepared and submitted a detailed report regarding the 
Veteran's claimed stressors and conducted corroborating 
research.  The Board finds that the RO has taken all steps 
necessary to verify or corroborate the Veteran's reports 
concerning the in-service stressors; the RO has no further 
duty in this regard.  The Veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal, and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.    

I.  Service Connection for Tinnitus

Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

Analysis

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for tinnitus.

In a January 2006 rating decision, the RO denied service 
connection for tinnitus. The November 2005 VA examiner 
determined that it was "not as likely as not" that the 
Veteran's reported tinnitus was related to in-service noise 
exposure.  The examiner noted a history of post-service noise 
exposure and a lack of records showing complaints of or 
treatment for tinnitus.   

However, in his July 2005 claim, the Veteran argued that he 
worked with jet aircraft for four years while in service and 
claimed he experienced ringing in his ears since that time.  
In a February 2006 statement, the Veteran characterized the 
aircraft engine noise as "deafening," even while wearing 
ear protection.  He reported losses of hearing and constant 
ringing in his ears for hours after being on the flight line.  
During his VA examination, the Veteran complained of a mild 
bilateral ringing in his ears.  He stated that he did not 
know what caused the ringing but that it became chronic in 
the late 1970s, and he went on sick call because of his 
symptoms at that time. 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

In this regard, the Veteran has made repeated statements that 
he developed tinnitus as a result of exposure to aircraft 
engine noise throughout his four years in service.  He feels 
that his acoustic trauma is well-established.  The Board 
notes that the Veteran's service personnel file shows that he 
served in the Marine Observation Squadron and that he 
operated a DetMAG-16, a semi-automatic weapon.      

The Board therefore finds the Veteran's statements in this 
case are credible.  Furthermore, the Board notes that 
tinnitus is subjective, and the kind of condition to which 
lay testimony is competent.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

Moreover, the Veteran is service connected for bilateral 
hearing loss.  At the November 2007 VA examination, the 
Veteran was diagnosed with bilateral high frequency hearing 
loss.  The fact that the Veteran has been diagnosed with 
bilateral hearing loss, for which he has received service 
connection, adds to the credibility of his contention that 
his tinnitus is related to service because "an associated 
hearing loss is usually present" with tinnitus.  See The 
MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with 
Ear Problems.  Concerning this, the Board notes that tinnitus 
may occur as a symptom of nearly all ear disorders including 
sensorineural or noise-induced hearing loss.  Id.  With 
regard to the former, the November 2005 VA examination shows 
that the Veteran has been diagnosed as having bilateral 
sensorineural hearing loss.  The evidence also suggests that 
the hearing loss had its onset in-service and may have been 
noise-induced.  In this regard, the Board notes that "high 
frequency tinnitus usually accompanies [noise-induced] 
hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner 
Ear.

The positive evidence of record consists of the above-noted 
provisions from The MERCK Manual, the Veteran's history of 
service-connected sensorineural hearing loss and the 
Veteran's own contentions.  Service treatment records show a 
discernable change in hearing acuity during the Veteran's 
active service, which clearly suggests a relationship between 
the hearing loss and the Veteran's in-service noise exposure.  
The cited provisions from The MERCK Manual confirm that 
tinnitus usually accompanies sensorineural or noise-induced 
hearing loss, which the Veteran believes he has.  Finally, 
the Board has determined that the Veteran's contentions that 
he has experienced ringing in his ears since service are 
competent and credible evidence upon which the Board may rely 
in making its decision.

The only evidence unfavorable to the claim for service 
connection in this case consists of the November 2005 VA 
medical examination report, which states that the Veteran's 
tinnitus was not due to his military noise exposure and that 
he had a history of post-service noise exposure.  However, 
again, the Veteran demonstrated bilateral hearing loss and 
experienced consistent jet engine noise exposure for four 
years while in service.   

Thus, based on an identified loss of hearing acuity in 
service, which has been diagnosed as being sensorineural, the 
provisions from The MERCK Manual noted above and the 
Veteran's statements, the Board concludes that evidence for 
and against the claim for service connection for tinnitus is 
at least in approximate balance.  In other words, the Board 
finds, based on this record that the Veteran's tinnitus is as 
likely the result of his noise exposure in service or 
associated with his service-connected sensorineural bilateral 
hearing loss as it is the result of some other factor or 
factors.  Accordingly, the Board will resolve the benefit of 
the doubt in favor of the Veteran in this case as the law 
requires and grant service connection for tinnitus.  38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

II.  Service Connection for PTSD

Legal Criteria

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

Veterans who have engaged in combat with the enemy are 
afforded additional considerations with respect to service 
connection claims.  See 38 U.S.C.A. § 1154(b).  For a PTSD 
service connection claim, if the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f)(1).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Dizoglio, 9 Vet. App. at 166.  VA 
adjudicators are not bound to accept the statements of 
history provided by the veteran simply because treating 
medical providers have done so and based their diagnoses upon 
them.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Analysis

In his July 2005 PTSD claim, the Veteran stated that one 
stressor involved his time working with A4 Phantom aircraft 
in the Republic of Vietnam.  He witnessed plane crashes and 
was a part of the rescue crew when this occurred.  The Board 
will first consider whether the record contains competent 
medical evidence diagnosing the Veteran with PTSD.

The Veteran's service treatment records do not contain 
complaints of or treatment for any psychological condition.  
The only medical evidence of record is the report of a 
November 2005 VA examination.  During that examination, the 
Veteran discussed suffering from sleep disturbances, a poor 
appetite, discomfort around people, avoidance of crowds and 
distressing memories of military service.  The Veteran 
reported no pre-military mental health history and no formal 
mental health treatment post-military.  

The Veteran scored 29 out of 30 on the Mini Mental State 
Examination (MMSE), and there was a mild elevation on the 
depression scale in the Trauma Symptom Inventory (TSI).  The 
VA examiner noted the TSI results were consistent with the 
presence of mild depressive symptoms.  The examiner 
determined that the Veteran did not evidence the breadth and 
depth of symptomatology sufficient to justify a diagnosis of 
PTSD.  

In this case, the Veteran can attest to factual matters of 
which he has first-hand knowledge, such as experiencing sleep 
difficulties and intrusive thoughts.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
Veteran, as a layperson, is not capable of making medical 
conclusions.  Thus, his statements regarding causation of 
PTSD, or regarding the fact that he suffers from PTSD, are 
not competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Since the Veteran has not submitted any competent medical 
evidence demonstrating a current PTSD diagnosis, the Board 
need not undertake an analysis as to whether his stressors 
have been verified.  Without such diagnosis, the claim fails 
to meet the requirements for service connection.  See 
38 C.F.R. § 3.304(f).    

The preponderance of the competent medical evidence is 
against a finding that the Veteran has PTSD; accordingly, 
service connection for this disability must be denied.  
38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.   


ORDER

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for PTSD is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


